— Defendant appeals from a judgment of the Supreme Court, Tioga County, in favor of plaintiff for personal injuries sustained when the right wheels of an automobile which plaintiff was driving went off the edge of a bridge on a town highway, causing the automobile to fall to a creek bed. While the testimony is conflicting, the record contains evidence from which a jury could find that, contrary to the usual and customary practice on town road bridges, there was no guardrail, reflectors, or other marking on the westerly side of the bridge, and that this condition had continued for a substantial period of time prior to the accident, and was the proximate cause of the accident. The question of plaintiff’s contributory negligence was properly left to the jury as a question of fact. Judgment affirmed, with costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.